Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Rejection is being sent to correct the previously issued Non-Final Action of January 21, 2022, which inadvertently incorrectly identified the Iwasaki reference’s publication number.  The period for response is hereby reset to start on the mailing date of this Office Action.  Aside from correcting the publication number of the Iwasaki reference, the content of the rejection remains the same.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication No. 2003-173770 to Okada (“Okada” relying on the machine .
Iwasaki is also directed to lithium ion battery systems including non-aqueous electrolyte solution and having a coating of composite solid electrolyte material on the outer surface of the electrode active material layer. lwasaki discloses that the density of the solid electrolyte material is important to control because it can determine the degree to which electrolyte can penetrate into the solid electrolyte layer, which is known to improve lithium ion conductivity in the battery system. lwasaki at paragraphs [0108]-[0110]; see also Okada at paragraph [0033]. In particular, lwasaki discloses densities that fully overlap with the claimed ranges. Iwasaki at paragraph [0111]. Thus, the Office finds that the person of ordinary skill in the art at the time of invention would have had reason to experiment with the density of the solid electrolyte layer in Okada in order to balance electrolyte penetration at least partially into the solid electrolyte layer for decreased battery resistance while maintaining sufficient protection against electrolyte decomposition.
Further regarding claims 3 and 4, Okada discloses that the thickness should not be too thick, because this leads to increased battery resistance, while it should also not be too thin, because 
Further regarding claims 5 and 6, lwasaki discloses that the solid electrolyte particle diameter is important to control with small size providing the benefit of greater contact with the active material layer, thereby improving lithium ion transport in/out of the active material layer and larger particles leading to improved ionic transport within the solid electrolyte layer. Okada at paragraphs [0031] and [0032]. Thus, the Office finds this parameter to be known to be a result effective variable, rendering the claimed ranges the obvious product of routine experimentation.
Further regarding claim 8, the claim narrows the scope of the inorganic compound, but does not preclude this portion of the claim being met by a composite solid electrolyte as disclosed in Okada.
Further regarding claims 10 and 11, Iwasaki discloses that lithium titanium oxide among other titanium composite oxides, for use as negative electrode active material. !wasaki at paragraph [0080]. Thus, its use is considered to be nothing more than the use of a commonly known material for its intended purpose.
Similarly regarding claims 13-17, lwasaki discloses that batteries such as those disclosed in both references are typically used in vehicle applications, where the batteries may be assembled together into battery packs, wiring individual cells in series, parallel, or combinations thereof, while providing a protection circuit and power distribution element to allow for safe discharge/recharge of the battery systems in the vehicle. /d. at paragraphs [0002], [0003], [0239], [0240], and [0247]. Thus, assembling the batteries of Okada into those packs and attaching to those vehicles, the battery packs having protection circuit and power distribution elements is considered nothing more than the use of a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Examiner, Art Unit 1727